Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dorian Kennedy on 6/22/21 and confirmed on 6/23/21.

The application has been amended as follows: 
Claim 1 is amended to incorporate limitations of claims 2 and 3 and read as follows:
1. An adjustable firearm laser sight comprising: 
a housing having an internal laser diode channel; 
a laser diode positioned within said internal laser diode channel, said laser diode creating and directing a beam of light from said adjustable firearm laser sight to a target; 
a first vertical diode adjuster coupled to said laser diode, said first vertical diode adjuster providing an even biasing adjustment of the position of said laser diode to evenly vary the vertical projection of the beam of light from said laser diode, and a second vertical diode adjuster providing an uneven incremental biasing adjustment of the position of said laser diode ; 
wherein said first vertical diode adjuster includes a first member having a threaded internal channel, and an adjustment screw having a head and an externally threaded stem extending from said head threadably received within said threaded internal channel of said first member and configured to abut said laser diode; and
wherein said second vertical diode adjuster includes a second member having an internal passage with a first camming element, and wherein said first member is positioned within said second member internal passage for rotary motion therebetween, and wherein said first member has a second camming element configured to engage said-15- first camming element to cause vertical movement of said first member upon rotational movement of said second member.

Claims 2 and 3 are cancelled as the limitations are incorporated into claim 1 as amended above.
Claim 4 is amended to depend from claim 1.
4. The adjustable firearm laser sight of claim [[3]] 1 wherein said second member includes a cylindrical outer portion having a series of detents wherein the distance between each successive pair of detents increases compared to the previous pair of detents.  




8. An adjustable firearm light sight comprising: 
a housing; 
a light source coupled to said housing for adjustable movement[[;]], said light source creating and directing a beam of light from said adjustable firearm light sight to a target;
an even vertical diode adjuster coupled to said light source to provide an even vertical adjustment of the position of said light source, and 
an uneven incremental vertical diode adjuster coupled to said even vertical diode adjuster to provide an uneven incremental adjustment of said even vertical diode adjuster[[.]];
wherein said even vertical diode adjuster includes a first member having a threaded internal channel, and an adjustment screw having a head and an externally threaded stem extending from said head threadably received within said threaded internal channel of said first member and configured to abut said light source; and 
wherein said uneven incremental vertical diode adjuster includes a second member having an internal passage with a first camming element, and wherein said first member is positioned within said second member internal passage for rotary motion therebetween, and wherein said first member has a second camming element configured to engage said first camming element to cause vertical movement of said first member upon rotational movement of said second member.  

Claims 9 and 10 are cancelled as the limitations are incorporated into claim 8 as amended above.

11. The adjustable firearm light sight of claim [[10]] 8 wherein said second member includes a cylindrical outer portion having a series of detents wherein the distance between each successive pair of detents increases compared to the previous pair of detents.  
12. The adjustable firearm light sight of claim 11 wherein said outer portion series of detents are a series of holes, and wherein said housing includes a spring loaded projection configured to engage said series of holes.  

	
Claim 16 is amended to incorporate limitations of claims 17 and 18 and read as follows:
16. An adjustable firearm laser sight for use with a firearm utilizing a preselected ammunition, said adjustable firearm laser sight comprising: 
a housing having an internal laser diode channel; 
a laser diode positioned within said internal laser diode channel, said laser diode creating and directing a beam of light from said adjustable firearm laser sight to a target; 
a first vertical diode adjuster coupled to said laser diode, said first vertical diode adjuster providing an adjustment of the position of said laser diode to vary the vertical projection of the beam of light from said laser diode, 
a second vertical diode adjuster providing an uneven incremental adjustment of the position of said laser diode to incrementally vary the vertical projection of the beam of light from said laser diode based upon the known trajectory of a select ammunition used with the firearm[[.]];
wherein said first vertical diode adjuster includes a first member having a threaded internal channel, and an adjustment screw having a head and an externally threaded stem extending from said head threadably received within said threaded internal channel of said first member and configured to engage said laser diode; and
wherein said second vertical diode adjuster includes a second member having an internal passage with a first camming element, and wherein said first member is positioned within said second member internal passage for rotary motion therebetween, and wherein said first member-19- has a second camming element configured to engage said first camming element to cause vertical movement of said first member upon rotational movement of said second member.  

Claims 17 and 18 are cancelled as the limitations are incorporated into claim 16 as amended above.
Claim 19 is amended to depend from claim 16.
19. The adjustable firearm laser sight of claim [[18]] 16 wherein said second member includes a cylindrical outer portion having a series of detents wherein the distance between each successive pair of detents increases compared to the previous pair of detents.

Reasons for Allowance
Claims 1, 4-8, 11-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641